 

Exhibit 10.2

 



ADVISORY CONSULTING AGREEMENT

 

ADVISORY CONSULTING AGREEMENT (the “Agreement”) dated as of January 22, 2020
(the “Agreement”) by and between KATALYST SECURITIES LLC, a broker dealer
registered with the Financial Industry Regulatory Authority (“FINRA”)
(“Katalyst”) and NEUROTROPE, INC., a publicly traded company incorporated in the
State of Nevada (the “Company”).

 

WHEREAS, Neurotrope, Inc. intends to offer a Registered Direct offering of Units
(the “Offering”) to certain investors (the “Purchasers”) to purchase (i) one (1)
share of Series D Convertible Preferred Stock, (the “Securities” or “Preferred
Stock”), and (ii) warrants to purchase one (1) share of common stock of the
Company (the “Warrants”), with a Purchase Price as set forth in the Securities
Purchase Agreement (the “Purchase Price”). The Company intends to raise gross
proceeds of up to Eighteen Million Dollars ($18,000,000) (the “Offering
Amount”), which may be increased at the sole discretion of the Company;

 

WHEREAS, the Company desires to engage Katalyst as an Advisory Financial
Consultant in connection with the Offering, to provide services, including, but
not limited to, structuring of the Offering evaluating proposals by investment
bankers, and Katalyst is willing to be engaged by the Company to provide such
services, on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Katalyst agree as follows:

 

1. Services. The Company hereby retains Katalyst as an advisory financial
consultant in connection with the Offering, and Katalyst hereby agrees to make
itself available to the Company, upon the terms and subject to the conditions
contained herein.

 

2. Duties of Katalyst. During the Term (as hereinafter defined), Katalyst shall
(i) evaluate proposals by investment bankers, (ii) provide analysis and input on
structuring regarding the Offering, and (iii) provide other services as
requested by the Company.

  

3. Term. Subject to the provisions for termination hereinafter provided, the
term of this Agreement shall commence on the date written on page one of this
Agreement (the “Effective Date”) and shall continue until the consummation of
the Offering, unless extended by the parties or upon termination of this
Agreement as provided herein (the “Term”).

 

4. Consulting Fee. The Company agrees to pay Katalyst an advisory consulting fee
totaling One Million Three Hundred Fifty Thousand Dollars ($1,350,000) for the
Term by same day wire transfer to the bank designated by Katalyst. In addition,
the Company agrees to pay the reasonable legal fees of Katalyst’s counsel not in
excess of $50,000.

 

Also, at the closing of the Offering, the Company will deliver to Katalyst (or
its designees), warrants to purchase 200,000 shares of the Company’s common
stock (the “Consulting Warrants”). The Consulting Warrants shall have an
exercise price equal to $1.65 and expire five (5) years from the date of the
grant, include a net exercise provision (in the event of the resale of the
shares of common stock underlying the Consulting Warrants are not then
registered or in the event of a sale of the Company), and include the customary
anti-dilution provisions covering stock splits, dividends, mergers and similar
transactions. To the extent permitted by applicable laws, all warrants shall
permit unencumbered transfer to Katalyst’s employees and affiliates and the
warrants may be issued directly to Katalyst’s employees and affiliates at
Katalyst’s request.

 



 

 

 

5. Termination. This Agreement may not be terminated without an express written
agreement executed by both parties or by the Company upon five (5) days prior
written notice. No such termination shall affect Katalyst’s right to receive the
Consulting Fee as provided in Paragraph 4 above and is deemed fully earned as
provided in Section 4 hereof prior to the effective termination date.

 

6. Indemnification. The Company will defend, indemnify, and hold harmless
Katalyst from any claims, losses, attorneys’ fees, damages, liabilities, costs,
expenses, or suits for injury to any person damage to or loss of property, or
any other claim arising out of or resulting from any act or omission of Katalyst
in Katalyst’s capacity as an advisor or consultant to the Company. Such right to
indemnification will include the right by Katalyst to be paid by the Company its
attorney’s fees and expenses incurred in defending any proceeding for which such
right to indemnification is applicable in advance of its final disposition.

  

7. Confidential Information. Katalyst recognizes and acknowledges that by reason
of Katalyst’s retention by and service to the Company before, during and, if
applicable, after the Term, Katalyst will have access to certain confidential
and proprietary information relating to the Company’s businesses, which may
include, but is not limited to, trade secrets, trade “know-how,” product
development techniques and plans, formulas, customer lists and addresses,
financing services, funding programs, cost and pricing information, marketing
and sales techniques, strategy and programs, computer programs and software and
financial information (collectively referred to as “Confidential Information”).
Katalyst acknowledges that such Confidential Information is a valuable and
unique asset of the Company and Katalyst covenants that it will not, unless
expressly authorized in writing by the Company, at any time during the Term, use
any Confidential Information or divulge or disclose any Confidential Information
to any person, firm or corporation except in connection with the performance of
Katalyst’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information. Katalyst will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such information is in the public domain
through no fault of Katalyst or except when required to do so by a court of law,
by any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order Katalyst to divulge, disclose or make
accessible such information. In the event of such disclosure, Katalyst shall
give the Company advance notice of such disclosure to reasonably take action if
it wishes to prevent such disclosure. All written Confidential Information
(including, without limitation, in any computer or other electronic format) or
oral disclosure which client indicates is confidential or Katalyst should
reasonably know is confidential, comes into Katalyst’s possession during the
Term shall remain the property of the Company. Except as required in the
performance of Katalyst’s duties for the Company, or unless expressly authorized
in writing by the Company, Katalyst shall not remove any written Confidential
Information from the Company premises, except in connection with the performance
of Katalyst’s duties for the Company and in a manner consistent with the
Company’s policies regarding Confidential Information. Upon termination of this
Agreement, Katalyst agrees to return immediately to the Company all written
Confidential Information (including, without limitation, in any computer or
other electronic format) in Katalyst’s possession.

 



2 

 

 

8. Status as Independent Contractor. The parties intend and acknowledge that
Katalyst is acting as an independent contractor and not as an employee of the
Company. Katalyst shall have full discretion in determining the amount of time
and activity to be devoted to rendering the services contemplated under this
Agreement and the level of compensation to Katalyst is not dependent upon any
preordained time commitment or level of activity. The Company acknowledges that
Katalyst shall remain free to accept other consulting engagements of a like
nature to the engagement under this Agreement. The Company shall not be
responsible for any withholding in respect of taxes or any other deductions in
respect of the fees to be paid to Katalyst and all such amounts shall be paid
without any deduction or withholding. Nothing in this Agreement shall be
construed to create any partnership, joint venture or similar arrangement
between the Company and Katalyst or to render either party responsible for any
debts or liabilities of the other.

  

9. Katalyst’s Services to Others. The Company acknowledges that Katalyst and its
affiliates are in the business of providing services to others. Nothing herein
contained shall be construed to limit or restrict Katalyst or its affiliates in
conducting such business with respect to others or in rendering such advice to
others. Katalyst acknowledges that the Company may hire other entities,
consultants or advisors to provide services complimentary to those provided by
Katalyst.

 

10. Conflict of Interest. Katalyst and the Company agree that there is no
conflict of interest in connection with the retention by the Company of Katalyst
pursuant to this Agreement.

 

11. Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach.

 

12. Binding Effect; Benefits. None of the parties hereto may assign its rights
hereunder without the prior written consent of the other party hereto, which
consent shall not be unreasonably withheld, and any such attempted assignment
without such consent shall be null and void and without effect. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, permitted assigns, heirs and legal representatives.

 

13. Notices. All notices and other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given (a) when delivered in person, (b) one (1) business day after being
mailed with a nationally recognized overnight courier service, or (c) three (3)
business days after being mailed by registered or certified first class mail,
postage prepaid, return receipt requested, to the parties hereto at:

 



3 

 

 

If to the Company:

 

Neurotrope, Inc.

1185 Avenue of the Americas, 3rd Floor

New York, NY 10036

Attn: Robert Weinstein, CFO

E-mail: rweinstein@neurotropebioscience.com

 

With a copy to (which shall not constitute service):

Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.

Chrysler Center

666 Third Avenue

New York, NY 10017

Attention: Kenneth R. Koch & Jeffrey P. Schultz

    

If to Katalyst:

 

Katalyst Securities LLC

630 Third Avenue, 5th Floor

New York, NY 10017

Attn: Michael Silverman

Telephone: 212-400-6993

Facsimile: 212-247-1059

E-mail: mas@katalystsecurities.com

 

12. Entire Agreement; Amendments. This Agreement contains the entire agreement
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof. This Agreement may
not be changed orally, but only by an agreement in writing signed by the party
against whom any waiver, change, amendment, modification or discharge is sought.

 

13. Severability. The invalidity of all or any part of any provision of this
Agreement shall not render invalid the remainder of this Agreement or the
remainder of such provision. If any provision of this Agreement is so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.

 

14. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the law of the State of New York without giving
effect to the principles of conflicts of law thereof. The Parties agree that if
a dispute or claim shall arise with respect to any of the terms or provisions of
this Agreement, or with respect to the performance by any of the parties under
this Agreement, then the parties agree to submit the dispute to binding and
non-appealable arbitration in a venue located in a mutually agreeable location
in accordance with the rules of the American Arbitration Association (“AAA”), or
other forum as agreed to by the parties. The prevailing party, as determined by
such arbitrators, in a legal proceeding shall be entitled to collect any costs,
disbursements and reasonable attorney’s fees from the other party. Any award
rendered in arbitration may be enforced in any court of competent jurisdiction.
Notwithstanding the foregoing, any action by either party to obtain specific
performance of any provision of this Agreement by the other party may be brought
in any appropriate judicial forum. Judgment on any award of any such arbitration
may be entered in the supreme court of the court having jurisdiction over the
person or persons against whom such award is rendered. The parties agree that
the determination of the arbitrators shall be binding and conclusive upon them.
Prior to filing an arbitration, the parties hereby agree that they will attempt
to resolve their differences first by submitting the matter for resolution to a
mediator, acceptable to all parties, and whose expenses will be borne equally by
all parties. The mediation will be held in a location mutually agreeable to the
Parties, on an expedited basis. If the parties cannot successfully resolve their
differences through mediation, the matter will be resolved by arbitration.

 



4 

 

 

15. Headings. The headings herein are inserted only as a matter of convenience
and reference, and in no way define, limit or describe the scope of this
Agreement or the intent of the provisions thereof.

 

16. Signatories. The Signatories to this Agreement have full authority to enter
into and execute this Agreement for and on behalf of their respective party.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission or in pdf format shall
constitute effective execution will be accepted as original signatures.

 

[SIGNATURE PAGE FOLLOWS]

 





5 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 



  Neurotrope, Inc.               By: /s/ Robert Weinstein   Name: Robert
Weinstein   Title: CFO               Katalyst Securities LLC               By:
/s/ Michael A. Silverman   Name: Michael A. Silverman   Title: Managing Director

 





6 

